J-S75018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

CHRISTIAN JACKSON

                            Appellant              No. 188 EDA 2014


          Appeal from the Judgment of Sentence December 13, 2013
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0011095-2011


BEFORE: ALLEN, J., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY LAZARUS, J.:                      FILED JANUARY 26, 2015

        Christian Jackson appeals from his judgment of sentence, imposed by

the Court of Common Pleas of Philadelphia County, following his convictions

for unlawful contact with a minor,1 attempted aggravated indecent assault,2

indecent assault without consent,3 indecent assault of an unconscious

person,4 and corruption of minors.5 Upon review, we affirm.


____________________________________________


1
    18 Pa.C.S. § 6318(A)(1).
2
    18 Pa.C.S. § 901(A).
3
    18 Pa.C.S. § 3126(A)(1).
4
    18 Pa.C.S. § 3126(A)(4).
5
    18 Pa.C.S. § 6301(A)(1)(i).
J-S75018-14



        The Philadelphia Police Department began an investigation of Jackson

after receiving a complaint that he molested his half-sister. On September

4, 2013, a jury convicted Jackson of the aforementioned offenses.

Thereafter, the court sentenced Jackson to a total of 5 to 10 years’

incarceration with credit for time served, followed by 7 years of probation.

Jackson was also advised of his obligation to register in accordance with

Megan’s Law6. This timely appeal followed.

        On appeal, Jackson argues that the trial court erred when it allowed

Department of Human Services counselor, Angela Simes, to testify that she

believed    the   victim   and    the   victim’s   father   and   stepmother.   The

Commonwealth, however, argues that Jackson waived his claim and, in any

event, any error with regard to the admission of Simes’ testimony was

harmless.

        As a preliminary matter, Jackson failed to object to Simes’ testimony.

N.T. Trial, 8/29/13, at 81. Accordingly, we conclude that Jackson failed to

preserve for appeal his assertion that the trial court improperly permitted

Simes to testify that she believed the testimony of victim and her family

members.       See Commonwealth v. Bryant, 855 A.2d 726 (Pa. 2004)

(failure to raise contemporaneous objection to evidence waives claim on




____________________________________________


6
    42 Pa.C.S. §§ 9799.10 – 9799.41.



                                           -2-
J-S75018-14



appeal); Pa.R.A.P. 302(a) (issues not raised in lower court are waived on

appeal).

         Moreover, we note that any error in permitting Simes to testify on

direct examination regarding the result of her investigation was harmless

error.    Here, Simes testified that after she spoke with the victim and the

victim’s father and stepmother, she found the abuse allegations were

“indicated.”7 Jackson argues that allowing Simes to testify to her belief in

the veracity of the witnesses’ statements based upon her experience and

education invaded the credibility determination function of the jury.      We

disagree. See Commonwealth v. Hernandez, 615 A.2d 1337 (Pa. Super.

1992) (rejecting claim that DHS social worker’s testimony that, after

interviewing victim, an “indicated report” was made, invaded province of

jury).

         Judgment of sentence affirmed.



____________________________________________


7
 The term “indicated” is defined in the Child Protective Services Law (CPSL)
as follows:

         Indicated report means a report made pursuant to this act if an
         investigation by the child protective service determines that
         substantial evidence of the alleged abuse exists based on (i)
         available medical evidence, (ii) the child protective service
         investigation or (iii) an admission of the acts of abuse by the
         child's parent or person responsible for the child's welfare.

23 Pa.C.S. § 6301.




                                           -3-
J-S75018-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/26/2015




                          -4-